El Juez Asociado Sr. Wolf,
emitió la opinión dél tribunal.
La denuncia que fué formulada en este caso expresaba lo siguiente:
“Nosotros, Eladio Pereira y Andrés García, vecinos'de Fajardo, formulamos denuncia contra Domingo Santos, por delito de infracción al artículo 244 del Código Penal, enmendado en 1911, cometido de la manera siguiente: que en un día del mes de febrero de 1915, y en las calles de Fajardo, P. R., del Distrito Judicial Municipal de Fajardo, P. R., dicho acusado repartió voluntariamente e hizo circular una hoja suelta, suscrita por Antonio Casas y Juan Rexach, la cual fué leída por diversas personas y contenía entre otros, los párrafos siguientes: ‘Tenemos entendido que en lo que respecta a los salarios, se está violando el contrato, y los mayordomos y capa-*65taces se esfuerzan en hacerles entender a Vds., que ahora el jornal más alto será de setenta y cinco centavos, y eso se debe a que Iglesias se vendió, etc., etc. j Qué canallas son tales mayordomos y capa-taces! En vez de deciros que ya ellos no os pueden robar cincuenta o sesenta pesos semanales como lo hacían antes, tratan de haceros creer que el contrato les perjudica a Vds., y todo lo hacen con el fin malévelo de que no os. organicéis. ’ Que dicha hoja suelta \fué publicada y repartida por el acusado con la maliciosa intención de impugnar la honradez, integridad y buena fama de los mayordomos de la Fajardo Sugar Growers’ Association, dos de los cuales son los denunciantes.”
El acusado alegó su inocencia; el caso fué juzgado y la corte declaró culpable al acusado y le condenó a pagar una multa de veinticinco dólares.
El artículo 243 del Código Penal prescribe lo siguiente:
“Artículo 243. — Constituye libelo cualquiera maliciosa difama-ción expresada por médio de escritos, impresos, signos, láminas, dibu-jos, u otra forma análoga, tendentes a denigrar la memoria de un difunto, o impugnar la honradez, integridad, virtud o buena fama de un vivo, o publicar sus defectos naturales o supuestos, exponiéndole así al odio, desprecio o ridículo público.”
El supuesto libelo tal como se describe en la denuncia no mencionaba a nadie. No bay en esta ninguna alegación que demuestre que las palabras fueron publicadas con refe-rencia a ningún mayordomo o capataz en particular. Nin-guna compañía, asociación o clase determinada de mayordo-mos o capataces se menciona en las palabras (pie ban sido citadas de la hoja suelta y en la denuncia no se .alegan hechos tendentes a demostrar que ellos,eran las personas a quie-nes se aludía con excepción de que a ellos les afectaba la publicación. El artículo 87 del Código de Enjuiciamiento Criminal prescribe lo siguiente:
“Artículo 87. — En una acusación por libelo no es necesario expo-ner hechos externos con el fin de mostrar la aplicación a la persona injuriada, del caso difamatorio en que se basa la acusación, sino que la difamación fué publicada con referencia a dicha persona, y el hecho de que así fué publicada habrá de justificarse en el juicio.”
*66Por tanto era necesario alegar que las palabras fueron publicadas con referencia a los mayordomos que sostienen que fueron perjudicados. De todo lo que revela la denuncia el supuesto libelo podría haber sido publicado c'on respecto a alguna otra persona y haber afectado todavía accidental-mente a estos mayordomos. Los mayordomos de la Fajardo Sugar Growers’ Association no fueron identificados, y la de-nuncia era insuficiente.
Si a falta de objeción pudiera suponerse que el juicio subsana la denuncia, la publicación todavía dejaría de iden-tificar a los denunciantes. Se ha probado en verdad que el libelo iba dirigido a los trabajadores de la Fajardo Sugar 'Company, y los denunciantes son mayordomos de la Fajardo '.Sugar Growers’ Association. La prueba tiende a demostrar que las dos compañías son distintas. No existía identifica-ción de los denunciantes.
La sentencia debe ser revocada y absolverse al acusado.

Revocada la sentencia apelada y absuelto el acusado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.